Case: 18-50911      Document: 00515071866         Page: 1    Date Filed: 08/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-50911                         August 12, 2019
                                   c/w No. 18-50255
                                 Conference Calendar                       Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE DIAZ, also known as Payaso, also known as Narizon,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:10-CR-2213-20


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jorge Diaz has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Diaz
has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50911   Document: 00515071866   Page: 2   Date Filed: 08/12/2019


                               No. 18-50911
                             c/w No. 18-50255

that the appeals present no nonfrivolous issues for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                    2